Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 1 of 12 PageID# 9904



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  CURTIS MARTINO,

                Movant,
                                                     )
                                                             No. l:16-cv-735(LMB)
                                                             Crim. No. l:13-cr-350-2(LMB)
  UNITED STATES OF AMERICA,

                Respondent.

                                  MEMORANDUM OPINION

        Before the Court is Curtis Martino's("Martino" or "movant") Motion to Vacate

 Conviction xmder 28 U.S.C. § 2255("Motion to Vacate"), in which he argues that his conviction

for violating 18 U.S.C. § 924(c) must be vacated in light of recent Supreme Court precedent.'

For the reasons stated below, Martino's Motion to Vacate will be dismissed.

                                               I.


        On August 29,2013, a federal grand jury in the Eastern District of Virginia returned an

indictment charging Martino and 23 co-defendants with being members ofa gang called the Nine

Trey Gangster Bloods, which engaged in multiple criminal acts.[Dkt. No. 1]. On September 26,

2013,the grand jury handed dovm a Superseding Indictment[Dkt. No. 112], which charged

Martino vrith conspiracy to commit racketeering in violation of 18 U.S.C. §§ 1962(d), 1963(a)

(Count 1); conspiracy to distribute 280 grams or more ofcocaine base in violation of21 U.S.C.

§§841,846(Count 5); assault with a dangerous weapon in aid of racketeering in violation of 18

U.S.C. § 1959(a)(3)^ and 2,and assault with a dangerous weapon in violation of Maryland Code


'Martino has been represented by counsel throughout this proceeding.
^ 18 U.S.C. § 1959 is known as the Violent Crimes in Aid ofRacketeering or"VICAR"statute.
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 2 of 12 PageID# 9905
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 3 of 12 PageID# 9906
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 4 of 12 PageID# 9907
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 5 of 12 PageID# 9908
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 6 of 12 PageID# 9909
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 7 of 12 PageID# 9910
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 8 of 12 PageID# 9911
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 9 of 12 PageID# 9912
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 10 of 12 PageID# 9913
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 11 of 12 PageID# 9914
Case 1:13-cr-00350-LMB Document 1254 Filed 07/01/20 Page 12 of 12 PageID# 9915
